Order denying defendant’s motion, made pursuant to section 1172-a of the Civil Practice Apt, to be relieved from the payment of alimony and counsel fee and from the provisions of an order adjudging him in contempt reversed on the law and the facts, without costs, and motion granted to the extent of reducing the alimony to twenty-five dollars a week and the counsel fee to one hundred dollars and of relieving him of the contempt order upon condition that he pay five dollars per week on account of the back alimony as it becomes due; the balance of the reduced counsel fee, fifty dollars, to be paid as follows: Twenty-five dollars within ten days after the entry of the order herein, and the balance on or before the trial; otherwise, order affirmed, -with ten dollars costs and disbursements. In the circumstances shown, the fixation of alimony and counsel fee in the original order was excessive and beyond appellant’s present ability to pay. Young, Seudder, Tompkins and Davis, JJ., concur; Lazansky, P. J., dissents and votes to affirm.